Citation Nr: 1045952	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  00-22 859A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis and onychomycosis.

2.  Entitlement to service connection for tinea pedis and 
onychomycosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder, claimed as secondary to a service-connected left 
knee disability. 

4.  Entitlement to service connection for a muscle condition 
involving the left leg, also claimed as secondary to the service-
connected left knee disability.

5.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed as secondary to a service-connected right index 
finger disability.

6.  Entitlement to service connection for a right arm condition, 
also claimed as secondary to the service-connected right index 
finger disability.
7.  Entitlement to a temporary total convalescent rating 
following right carpal tunnel surgery on December 3, 2001.   

8.  Entitlement to a rating higher than 20 percent for 
postoperative residuals of reconstructive surgery for an anterior 
cruciate ligament tear of the left knee with arthritis, with a 
separate 10 percent rating assigned since May 15, 2008.

9.  Entitlement to a temporary total convalescent rating 
following a partial medial meniscectomy of the left knee on 
December 21, 2005.   

10.  Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected left knee and lumbar and 
cervical spine disabilities.  

11.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

12.  Entitlement to increased ratings for a chronic lumbar 
sprain, rated 20-percent disabling prior to May 15, 2008, and 40 
percent since.

13.  Entitlement to an effective date earlier than October 24, 
2004, for the assignment of the 20 percent rating for the chronic 
lumbar sprain.

14.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the cervical spine.

15.  Entitlement to an effective date earlier than October 24, 
2004, for the assignment of the 20 percent rating for the 
degenerative joint disease of the cervical spine. 

16.  Entitlement to a rating higher than 30 percent for 
pseudofolliculitis barbae.

17.  Entitlement to an effective date earlier than October 24, 
2004, for the assignment of the 30 percent rating for the 
pseudofolliculitis barbae. 

18.  Entitlement to service connection for a right shoulder 
disorder.

19.  Entitlement to service connection for a disability 
manifested by chest pain, including a heart disorder.  

20.  Entitlement to service connection for a bilateral foot 
disorder, including pes planus.

21.  Entitlement to a compensable rating for status postoperative 
dislocation of the right index finger.  

22.  Entitlement to an effective date earlier than February 8, 
2000, for the grant of service connection for status 
postoperative dislocation of the right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from April 1990 to October 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

In January 2004, in support of his claims, the Veteran testified 
at a hearing before a Veterans Law Judge of the Board who since 
has retired.  The Veteran therefore was given an opportunity to 
testify at another hearing in December 2009 before the 
undersigned Veterans Law Judge of the Board, who in turn is 
ultimately deciding this appeal.  See 38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2010).  At the outset of that more 
recent hearing, the Veteran indicated he is withdrawing the 
appeal of several of his claims.  So the Board is dismissing 
these several claims.  38 C.F.R. § 20.204 (2010).

The Board also previously, in August 2004, remanded some of the 
claims at issue on appeal to the RO via the Appeals Management 
Center (AMC) for additional evidentiary development and to 
provide the Veteran notice in accordance with the Veterans Claims 
Assistance Act (VCAA).  After all requested development 
was accomplished, these claims were readjudicated in several 
supplemental statements of the case (SSOCs) since issued.

The Veteran rather recently submitted additional evidence and 
waived his right to have the RO initially consider it.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board is remanding the claims for service connection for a 
right knee disorder and hypertension, as well as for a TDIU.  The 
remand to the RO again will be via the AMC.




FINDINGS OF FACT

1.  At the outset of his December 2009 hearing, the Veteran 
indicated he was withdrawing his appeal of the following claims:  
(i) for higher ratings for his chronic lumbar sprain, rated 20 
percent prior to May 15, 2008, and 40 percent since; (ii) for an 
effective date earlier than October 24, 2004, for the assignment 
of the 20 percent rating for the chronic lumbar sprain; (iii) for 
a rating higher than 20 percent for the degenerative joint 
disease of his cervical spine; (iv) for an effective date earlier 
than October 24, 2004, for the assignment of the 20 percent 
rating for the degenerative joint disease of his cervical spine; 
(v) for a rating higher than 30 percent for his 
pseudofolliculitis barbae; (vi) for an effective date earlier 
than October 24, 2004, for the assignment of the 30 percent 
rating for his pseudofolliculitis barbae; (vii) for service 
connection for a right shoulder disorder; (viii) for service 
connection for chest pain, including on account of a heart 
disorder; (ix) for service connection for a bilateral foot 
disorder, including pes planus; (x) for a compensable rating for 
his right index finger disability; and (xi) for an effective date 
earlier than February 8, 2000, for the grant of service 
connection for this right index finger disability.

2.  An unappealed February 1996 rating decision denied service 
connection for a foot condition involving tinea pedis (Athlete's 
foot) because, although the Veteran had been treated for this 
condition on one occasion during service, a VA compensation 
examination since performed in connection with his claim for 
benefits had made no reference to this condition.

3.  Additional evidence received since that February 1996 rating 
decision, however, includes a medical opinion confirming the 
Veteran still has tinea pedis, also onychomycosis (infected 
toenails), which have been continually present since his service.

4.  A March 1999 Board decision denied service connection for 
residuals of a right knee injury because there was no competent 
medical evidence relating the claimed right knee disability 
directly to a disease or an injury in service or secondarily to a 
service-connected disability.

5.  Additional evidence received since the March 1999 Board 
decision, however, includes a December 2009 medical opinion by a 
VA nurse practitioner indicating the Veteran has a right knee 
condition that is likely secondary to his already 
service-connected left knee disability.

6.  Other than his service-connected left knee disability, the 
Veteran has not been diagnosed with a disability involving his 
left lower leg, including accounting for his complaints of 
atrophy and weakness of this leg.

7.  The Veteran's right carpal tunnel syndrome was first 
diagnosed many years after service and has not been linked by 
competent and credible evidence to his service, including to his 
service-connected right index finger disability.

8.  The Veteran's neurological complaints referable to his right 
arm are due to his nonservice-connected carpal tunnel syndrome 
and possibly his service-connected cervical spine disability, but 
regarding the latter there is no longer a pending appeal inasmuch 
as he indicated during his recent hearing that he is withdrawing 
his claim for a higher rating for his cervical spine disability.

9.  On December 21, 2005, the Veteran had left knee surgery for a 
partial medial meniscectomy.

10.  Prior to April 7, 2009, the Veteran's left knee disability 
was manifested by moderate subluxation and lateral instability, 
X-ray evidence of arthritis, and flexion greater than 45 degrees 
and extension less than 10 degrees.

11.  Since April 7, 2009, the Veteran's left knee disability has 
been manifested by similar findings - except extension of this 
knee is now limited to 15 degrees.




CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning 
the following claims:  (i) for higher ratings for the chronic 
lumbar sprain, rated 20 percent prior to May 15, 2008, and 40 
percent since; (ii) for an effective date earlier than 
October 24, 2004, for the assignment of the 20 percent rating for 
the chronic lumbar sprain; (iii) for a rating higher than 
20 percent for the degenerative joint disease of the cervical 
spine; (iv) for an effective date earlier than October 24, 2004, 
for the assignment of the 20 percent rating for the degenerative 
joint disease of the cervical spine; (v) for a rating higher than 
30 percent for pseudofolliculitis barbae; (vi) for an effective 
date earlier than October 24, 2004, for the assignment of the 
30 percent rating for the pseudofolliculitis barbae; (vii) for 
service connection for a right shoulder disorder; (viii) for 
service connection for chest pain, including on account of a 
heart disorder; (ix) for service connection for a bilateral foot 
disorder, including pes planus; (x) for a compensable rating for 
the right index finger disability; and (xi) for an effective date 
earlier than February 8, 2000, for the grant of service 
connection for this right index finger disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The February 1996 rating decision that denied service 
connection for a foot condition involving tinea pedis is final 
and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

3.  But additional evidence submitted since that February 1996 
rating decision is new and material, and this claim for service 
connection for tinea pedis is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).

4.  The Veteran's tinea pedis and onychomycosis were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  The March 1999 Board decision that denied service connection 
for residuals of a right knee injury is final and binding.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2010).

6.  But additional evidence submitted since that March 1999 Board 
decision is new and material, and this claim for service 
connection for a right knee disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2010).

7.  A muscle condition involving the left leg was not incurred in 
or aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2010).

8.  Right carpal tunnel syndrome was not incurred in or 
aggravated by service and is not proximately due to, the result 
of, or chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2010).

9.  A right arm condition was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2010).

10.  The criteria are not met for a temporary total convalescent 
rating following right carpal tunnel surgery on December 3, 2001.  
38 C.F.R. § 4.30 (2010).

11.  Prior to April 7, 2009, the criteria were met for a 20 
percent rating for moderate instability of the left knee, with a 
separate 10 percent rating for painful motion due to 
postoperative residuals of reconstructive surgery for an anterior 
cruciate ligament tear of this knee with arthritis.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2009).

12.  Since April 7, 2009, the 20 percent rating remains in effect 
for moderate instability of the left knee, but the criteria have 
been met for a higher 20 percent rating for limitation of 
extension of the left knee due to postoperative residuals of 
reconstructive surgery for an anterior cruciate ligament tear of 
this knee with arthritis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2009).

13.  The criteria also are met for a temporary total convalescent 
rating following the partial medial meniscectomy of the left knee 
on December 21, 2005.  38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review - except the claims being remanded, the claims being 
dismissed, and the claim for service connection for tinea pedis 
and onychomycosis, which is being granted.  The Board will then 
address these claims on their underlying merits, providing 
relevant statutes, VA regulations, case law, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that when a Veteran is 
trying to reopen a claim that has been previously denied and not 
timely appealed, VA must both notify him of the evidence and 
information needed to reopen the claim and of the evidence and 
information needed to establish his underlying entitlement to 
service connection.  To satisfy these requirements, VA 
adjudicators are required to look at the bases of the denial in 
the prior decision and provide him a notice letter describing 
what evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as requiring 
this notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply stating 
the evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In this case, the Veteran was provided appropriate notice letters 
in May 2001, July 2001, September 2004, November 2004, June 2005 
that comply with these VCAA notice requirements.  Specifically, 
the November 2004 letter complies with the Court's holding in 
Kent, supra, since it includes the criteria for reopening a 
previously denied claim following a final and binding decision, 
the criteria for establishing the underlying claim for 
service connection, and information specifically concerning why 
his claim for service connection for a right knee disorder was 
previously denied by the Board in March 1999.  Consequently, 
the Board finds that sufficient VCAA notice has been provided, as 
the Veteran was informed of what evidence was necessary to 
substantiate the elements required to establish his entitlement 
to service connection for each of the claimed disabilities that 
was found insufficient in the previous denial of these claims.

The letters also indicated the types of information and evidence 
needed to substantiate his service-connection claims, as well as 
his increased rating claim for his service-connected left knee 
disability, explaining the division of responsibility between him 
and VA in obtaining this supporting evidence, including lay 
evidence as well as private and VA medical treatment records.  

The Board notes that some of the letters were not issued prior to 
the RO's initial adjudication of the claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But 
since providing these letters, the RO/AMC has readjudicated the 
claim in various SSOC's, thereby curing any timing defect.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (an SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or lack of notice prior to an initial 
adjudication). 

The Veteran has not received notice concerning the downstream 
disability rating and effective date elements of his claims.  See 
Dingess, supra.  However, since the Board will conclude below 
that the preponderance of the evidence is against his underlying 
claims for service connection, any questions as to the 
appropriate downstream disability rating and/or effective date to 
be assigned are resultantly rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, in Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), the U.S. Supreme Court made clear that reviewing 
Courts are precluded from applying a mandatory presumption of 
prejudice regarding the provision, or lack thereof, of VCAA 
notice.  Instead, the reviewing Court should look to whether the 
lack of notice was outcome determinative.  Furthermore, the 
appellant, not VA, has the burden of showing why a VCAA notice 
error is outcome determinative, i.e., unduly prejudicial.  Thus, 
absent this pleading or showing, the duty to notify has been 
satisfied in this case. 



The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC 
has obtained all pertinent records that the Veteran and his 
representative have identified as relevant.  This development 
includes all records obtained pursuant to the Board's August 2004 
remand directives, including the Veteran's VA vocational 
rehabilitation folder.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also afforded several VA examinations to 
determine whether his right carpal tunnel syndrome is related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, a VA examination was not performed in connection with 
his claims for service connection for a muscle condition 
involving his left leg, because atrophy and muscle weakness are 
merely clinical findings and do not constitute a disability.  
Hence, the standards outlined in the Court's decision in McLendon 
have not been met, which require evidence of an event, injury, or 
disease to have occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period for 
which the claimant qualifies, as well as a current disability.  
See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

And lastly, the Veteran was afforded several VA compensation 
examinations to determine the nature and severity of his service-
connected left knee disability.  The findings from those 
examinations are sufficient with which to rate this disability.  
See 38 C.F.R. §§ 3.327, 4.2. See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

II.  Whether New and Material Evidence has been 
Submitted to Reopen the Claim for Service Connection 
for Tinea Pedis

The Veteran is ultimately seeking service connection for a skin 
condition involving his feet, to include tinea pedis and 
onychomycosis.  However, the Board must first determine whether 
new and material evidence has been submitted since an unappealed, 
and therefore final and binding, February 1996 rating decision 
which denied service connection for a foot condition involving 
tinea pedis.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen the 
Veteran's previously and finally denied claims).  If the Board 
determines there is no new and material evidence, that is where 
the analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Service connection is granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the RO initially denied the Veteran's claim 
of entitlement to service connection for a foot condition (tinea 
pedis) in a February 1996 rating decision.  The evidence at that 
time included the Veteran's service treatment records (STR's), 
various VA examination reports, and private treatment records.  
The RO pointed out in February 1996 that the STR's showed 
treatment for tinea pedis on one occasion in June 1990.  However, 
a VA examination of the feet in July 1993 showed that his feet 
were normal.  The RO therefore denied service connection for 
tinea pedis on the basis that it was acute and transitory, with 
no current disability shown.  

The RO notified the Veteran of that decision and of his appellate 
rights in a letter dated in March 1996.  But since he did not 
seek appellate review within one year of that notification, the 
February 1996 decision became final and binding on him based on 
the evidence then of record and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

In March 2001 the Veteran filed a petition to reopen this claim.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108.  Therefore, the Board must 
determine whether new and material evidence has been submitted 
since the final February 1996 rating decision to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating 
the evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).



Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, 
noting that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The credibility of this evidence must be 
presumed, albeit just for the limited purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Since the final February 1996 rating decision, the Veteran has 
submitted various VA treatment records showing treatment for both 
tinea pedis and onychomycosis involving the feet.  These records 
are significant since they now show that the Veteran has a 
current skin condition involving his feet.  But even more 
significant is an October 2004 VA examination report in which a 
VA examiner, after examining the Veteran's feet and reviewing the 
claims file, concluded that "[i]t is at least likely as not that 
the current tinea pedis and onychomycosis are related to the 
Veteran's active military service."  This was based on the fact 
that both are chronic conditions rather than intermittent 
conditions, and the Veteran was first treated for this condition 
in service.  

These records are clearly new and material, particularly the 
October 2004 VA examination report, since they were not 
considered by the RO at the time of the final February 1996 
rating decision and now indicate that the Veteran has tinea pedis 
and onychomycosis which began in service.  See Hodge, 155 F.3d at 
1359-60 (holding that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim).

Inasmuch as there is new and material evidence, the claim for 
service connection for tinea pedis and onychomycosis is reopened.  
Having reopened the claim, the next question is whether the Board 
is permitted to conduct a de novo review at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 386 (1993).  But since the Board finds 
that service connection is warranted for the Veteran's tinea 
pedis and onychomycosis, there is no prejudice to the Veteran in 
adjudicating this claim on the merits because it is being 
granted. 

III.  Service Connection for Tinea Pedis and Onychomycosis

The evidence sufficient to reopen the claim for service 
connection for tinea pedis and onychomycosis is also sufficient 
to grant the claim on the underlying merits.  As noted, the 
Veteran's STR's showed treatment for tinea pedis on one occasion 
in June 1990.  The remainder of the STR's, however, made no 
further reference this condition, nor did they refer to a 
diagnosis of onychomycosis.  In fact, there are no further 
complaints involving a skin condition of the feet until several 
years after the Veteran's military service had ended.  

In this regard, a March 1995 VA treatment record notes the 
Veteran's complaints of a rash of his feet since service, 
although no diagnosis was provided.  But in 2002 VA treatment 
records begin listing diagnosis of tinea pedis and onychomycosis.  
A July 2004 entry also includes the Veteran's statement that he 
had been experiencing a fungal infection on his feet since 1990 - 
1992, which is during his period of active duty.  The Veteran 
also made similar statements at his January 2004 Board hearing.   
The Veteran's statements are significant because he is competent 
to testify as to the observable aspects of a skin condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder); Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007) (lay testimony is 
competent to establish the presence of varicose veins); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins 
or a dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 
(lay person competent to testify to pain and visible flatness of 
his feet).  In sum, these treatment records as well as the 
Veteran's statements tend to support his claim that his tinea 
pedis and onychomycosis were incurred in service.  

But even more significant is the fact that the October 2004 VA 
examination report includes a medical opinion that "[i]t is at 
least likely as not that the current tinea pedis and 
onychomycosis are related to the Veteran's active military 
service."  This opinion is highly probative evidence in support 
of the Veteran's claim, since it was based on a review of the 
Veteran's medical history - namely, the fact that the Veteran was 
treated for tinea pedis in service.  The opinion is also 
supported by sound rationale, as the examiner explained that both 
tinea pedis and onychomycosis are chronic conditions, with the 
Veteran's first treatment in service.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

For these reasons and bases, the Board finds that the evidence 
supports the Veteran's claim of entitlement to service connection 
for tinea pedis and onychomycosis.  

IV.  Whether New and Material Evidence has been 
Submitted to Reopen the Claim for Service Connection 
for a Right Knee Disorder, Claimed as Secondary to the 
Service-Connected Left Knee Disability

The Veteran is seeking service connection for a right knee 
disorder, which he claims was either incurred in service or is 
secondary to his service-connected left knee disability.  
However, the Board must first determine whether new and material 
evidence has been submitted to reopen his claim for service 
connection for a right knee disorder since a prior March 1999 
Board decision also denied that claim.  See Jackson, Wakeford, 
Barnett, and Butler, all supra.

In this case, the RO denied the Veteran's claim for service 
connection for residuals of a right knee injury in a March 1994 
rating decision.  Following an administrative appeal, the Board 
affirmed that decision by also denying service connection for 
residuals of a right knee injury in a March 1999 decision.  The 
Board concluded that no competent medical evidence connected a 
right knee disability to a disease or injury in service or to a 
service-connected disability. 

The evidence at the time of the March 1999 Board decision 
included the Veteran's STR's, various private treatment records, 
and several VA examination reports.  Treatment records from 
A.J.T, Jr., M.D., document that the Veteran injured his left knee 
due in an automobile accident in April 1991, while on active 
duty.  However, Dr. A.J.T. made no reference to a right knee 
injury at that time.  Indeed, none of the STR's made any 
reference to right knee problems, either by way of complaint or 
objective clinical findings, such as a diagnosis.  

In a November 1992 report, just one month after his military 
service had ended, J.C., M.D., noted the Veteran's complaints of 
pain in both knees (bilateral).  However, the only objective 
finding on examination was that his right knee was "hurting him 
some, he had no injury to his knee."  Dr. J.C.'s diagnostic 
impression was chondromalacia patella, bilateral.  In an August 
1994 report, A.J.T, Jr., M.D., indicated that the Veteran had 
injured his right knee in August 1993 when a store shelf fell on 
his right leg.  A possible tear of the meniscus was considered.  
However, other VA and private examination reports noted that the 
Veteran's right knee was normal, with no disability shown.   For 
example, an October 1992 report from W.S., M.D., indicated that 
the Veteran's right knee was normal, despite his complaints of 
right knee pain since the automobile accident in service; X-rays 
performed in May 1995 showed no define fracture, bony pathology, 
or soft tissue calcification; and an April 1997 VA examination 
report noted that the right knee was normal.  

In light of these findings, the Board in March 1999 denied 
service connection for residuals of a right knee injury.  The 
Board concluded that there was simply no competent medical 
evidence of a current right knee disability that could be linked 
by competent medical evidence either to service or to his 
service-connected left knee disability. 

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  However, if new and material evidence is 
presented or secured with respect to a final decision, VA shall 
reopen and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.

In January 2004 the Veteran filed a petition to reopen his claim 
for service connection for a right knee disorder.  His primary 
theory is that this condition was either caused or aggravated by 
his already service-connected left knee disability.  Indeed, the 
law provides that service connection is permissible on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected condition.  See 38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated the disability in question, 
but compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Since that final and binding March 1999 Board decision, the 
Veteran has submitted a December 2009 medical opinion by a VA 
nurse practitioner indicating the Veteran has a right knee 
condition that is likely secondary to his service-connected left 
knee disability.  This nurse practitioner determined the Veteran 
developed the right knee condition as a result of his altered 
gait caused by his service-connected left knee disability.

This report is clearly new since it did not exist at the time of 
the March 1999 Board decision.  And since it indicates that the 
Veteran's altered gait from his service-connected left knee 
disability either caused or aggravated his current right knee 
condition, it is also material to the central issue in this case.  
See again Hodge, 155 F.3d at 1363 (holding that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  

Inasmuch as there is new and material evidence, the claim for 
service connection for a right knee disorder is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate the claim ultimately will be granted.  This 
issue will be discussed below in the remand portion of this 
decision. 

V.  Service Connection for a Muscle Condition 
Involving the Left Leg Secondary to the Service-
Connected Left Knee Disability

The Veteran claims that he developed muscle weakness in his left 
thigh and calf as a result of his service-connected left knee 
disability.  He is therefore seeking service connection for a 
left leg condition on a secondary basis.  38 C.F.R. § 3.310.  
But when determining whether a Veteran is entitled to service 
connection, all theories of entitlement, direct and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

Regardless of the theory, however, his claim for service 
connection for a left leg condition ultimately fails because no 
medical evidence attributes his complaints and clinical findings 
of muscle weakness and atrophy of the left leg to a disability 
other than his service-connected left knee disability.  This is 
significant because a current disability is essential for any 
successful service-connection claim, irrespective of the theory 
on which the claim is predicated.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

The Veteran's STR's shows that he underwent ACL reconstruction of 
his left knee in August 1991, for which service connection has 
been established.  However, none of these records makes any 
reference to any other disability involving his left leg, 
including a muscle injury.  Struck v. Brown, 9 Vet. App. 145 
(1996).   But even more significant is the fact that his post-
service medical records also fail to indicate that he has a 
disability involving his left leg other than his service-
connected left knee disability.  

In a April 1991 report, Dr. J.C. noted that the Veteran's left 
leg was manifested by severe atrophy in the quadriceps, 
approximately three inches above the knee.  The circumference of 
this area was 11/2 inches less than the right.  Dr. J.C. again 
noted the presence of severe atrophy of the left leg when he saw 
the Veteran in February 1993.  Other medical records, both VA and 
private, also note atrophy and weakness in the Veteran's left 
leg, which may or may not be due to his service-connected left 
knee disability.  For example, an April 2009 VA examination 
report notes that atrophy was present in the Veteran's left leg, 
with strength slightly decreased to 4/5.  None of these records, 
however, has attributed these clinical findings to a diagnosed 
disability other than his service-connected left knee disability.  
In other words, no disability has been identified to account for 
these clinical findings.

A "disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  
38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Symptoms such as atrophy and muscle weakness, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a "disability" 
for which service connection may be granted.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).  While atrophy and 
weakness can be a sign of an underling muscle condition, such has 
not been shown in this case.  Thus, in the absence of a current 
disability, there can be no valid claim.  Brammer, 3 Vet. App. at 
225.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

In addition to the medical evidence, the Board has considered the 
Veteran's lay statements in support of his claim, including 
testimony presented at his December 2009 Board hearing.  While he 
may well believe that the atrophy and weakness in his leg are due 
to a disability other than his service-connected left knee 
disability, he does not have the necessary medical training 
and/or expertise to make this critical determination.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  That is to say, while he 
is competent to say he experiences these symptoms, inasmuch as 
they are readily perceptible even by his lay senses, he is not 
also competent to ascribe them to a particular diagnosis or 
underlying disability.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).

For these reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for muscle condition involving the left leg secondary 
to the service-connected left knee disability.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).  Accordingly, the appeal is denied.

VI.  Service Connection for Right Carpal Tunnel 
Syndrome and a Right Arm Condition, Claimed as 
Secondary to the Service-Connected Right Index 
Finger Disability

The Veteran dislocated his right index finger while playing 
basketball in service.  As a result, service connection has been 
established for dislocation of the right index finger, and is 
currently rated at the noncompensable (zero percent) level.  
The Veteran now claims that he developed carpal tunnel syndrome 
in his right hand and wrist, as well as another neurological 
disorder in his right arm, as a result of his service-connected 
right index finger disorder.  38 C.F.R. § 3.310.  Alternatively, 
he also presented the theory that he developed these neurological 
disorders as a result of painting and washing ships while on 
active duty.  38 C.F.R. § 3.303.  



The evidence shows that the only neurological disability 
involving the Veteran's right wrist and arm is carpal tunnel 
syndrome.  This condition was first diagnosed many years after 
the Veteran's military service had ended, and the most persuasive 
medical evidence indicates that it is not related to service or 
to his service-connected right index finger disorder.  In sum, 
there is no basis to grant either claim under both theories of 
service connection.  Szemraj, 357 F.3d at 1371.  

The Veteran's STR's make no reference to neurological problems 
involving his right wrist or arm, including when he was treated 
for a dislocated right index finger.  See Struck, supra.  The 
record also shows that the Veteran was diagnosed with carpal 
tunnel syndrome involving his right hand many years after his 
military service had ended.  In other words, there is a large gap 
of time between his military service and when right carpal tunnel 
syndrome was first diagnosed, which tends to disprove the claim 
under a direct-incurrence theory of service connection.

The Veteran's right hand was examined by VA on numerous occasions 
in connection with his right index finger injury, during which 
time there was no reference to carpal tunnel syndrome.  A 
September 1993 VA examination report notes that the right index 
finger was well healed, with no other findings shown.  An April 
1997 VA examination report also notes that his right hand was 
normal, with no functional defects, no findings on X-ray 
examination, and good grip strength.  A February 1998 VA 
examination report specifically notes that there were no 
residuals from the injury to his right index finger in service.  
An electromyograph (EMG) performed in January 1999 found no 
evidence of carpal tunnel syndrome or neuropathy of the right 
upper extremity.  A November 2000 VA examination report also 
notes that his right hand was normal.  When examined by VA in 
August 2000, slight pain and swelling were noted over the dorsum 
of the right hand, with some decreased grip strength; however, no 
diagnosis was provided.  A November 2000 VA examination report 
indicates that the Veteran's right hand was manifested by mild 
weakness and decreased sensation with pinprick, which the 
examiner said was likely due to right cervical radiculopathy - 
for which service connection has been established and is not part 
of his current appeal.   In sum, none of these examination 
reports makes any reference to carpal tunnel syndrome or any 
other disability involving his right wrist or arm.

It was not until 2001 that the Veteran was diagnosed with right 
carpal tunnel syndrome.  A June 2001 VA treatment record notes 
that the Veteran was provided a splint for his right wrist due to 
carpal tunnel syndrome.  An October 2001  EMG/NCV 
[electromyography/nerve conduction study] report from D.H., M.D., 
lists a diagnostic impression of significant right medial nerve 
entrapment neuropathy at the level of the carpal tunnel.  Neither 
report, however, includes a medical opinion concerning the 
etiology or date of onset of the Veteran's carpal tunnel 
syndrome.  As noted, however, the fact that it was diagnosed 
approximately ten years after his military service ended provides 
compelling evidence against the claim under a direct-incurrence 
theory.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).

The most persuasive medical evidence also indicates that the 
Veteran's right carpal tunnel syndrome is not related to his 
service-connected right index finger disorder.  38 C.F.R. 
§ 3.310.  Three medical opinions address this issue, two of which 
indicate that the right carpal tunnel syndrome is not related to 
the service-connected right index finger disorder, while one 
opinion indicates that such a relationship exists.  Ultimately, 
the Board finds that one of the opinions against the Veteran's 
claim has the most probative value.  

A November 2001 VA examination report notes that the examiner had 
reviewed the medical records.  After reviewing the medical 
records and examining the Veteran, the examiner diagnosed the 
Veteran with (1) old dislocation of the right index finger 
reduced by surgery while on active duty, and (2) carpal tunnel 
syndrome in the right hand.  The examiner than stated, "I am of 
the opinion that the carpal tunnel syndrome in the right hand is 
not related to his old dislocation of the index finger."  
Unfortunately, no further explanation was provided. 

This opinion appears to provide evidence against the claim.  The 
problem, however, is that the examiner provided his conclusion 
without any supporting rationale, thereby limiting its probative 
value.  The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves-
Rodriguez, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion [] must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  The Board notes that a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).   The Court has also held 
that greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by the 
physicians, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Veteran's right hand and wrist was reexamined in October 2004 
by another VA examiner who had also reviewed the claims file.  
Based on that review as well as a physical examination, the 
examiner concluded that "[i]t is not likely that the dislocation 
of the right MP [metatarophalangeal] joint during military 
service caused or resulted in the carpal tunnel syndrome 
requiring surgical intervention."  This is the same conclusion 
reached by the first VA examiner in November 2001.  Unlike the 
November 2001 opinion, however, this examiner provided rationale 
to support his conclusion.  In particular, he noted: "It is well 
documented that the veteran had a difficult and complex course 
related to his right index MP joint dislocation.  The nerve 
damage would affect the distal nerve function.  The nerve flexion 
to the surrounding hand would not be affected."  Based on this 
rationale, the examiner found no relationship between the 
Veteran's service-connection right index finger disorder and his 
carpal tunnel syndrome.  Thus, the VA examiner not only reported 
data and a conclusion, but also provided reasoned analysis, which 
the Court has held is where most of the probative value of a 
medical opinion comes is derived.  See Nieves-Rodriguez, 22 Vet 
App at 295.  This opinion therefore provides compelling evidence 
against the Veteran's claim.

The only opinion in favor of the Veteran's claim is the December 
2009 report by a VA nurse practitioner, in which she noted:  
"[t]he veteran has a right arm disability and had surgeries 
performed on his right hand in service.  He also has a wrist 
condition known as carpal tunnel.  This condition has been 
diagnosed and may be a residual from the surgery performed on his 
Right hand in the service."  (Emphasis added). 

There are several problems with the nurse practitioner's opinion.  
Unlike the October 2004 VA opinion, there is no indication that 
the nurse practitioner had reviewed any of the Veteran's 
pertinent medical history, especially the fact that carpal tunnel 
syndrome was not diagnosed until approximately ten years after 
his military service had ended - and therefore ten years after 
the injury to his right index finger - and she failed to offer 
any supporting rationale.  See Nieves, supra.  Another problem 
with the opinion is the phrase "may be a residual," since it is 
inconclusive on this determinative issue of etiology.  Therefore, 
her equivocal opinion is insufficient to link the Veteran's right 
carpal tunnel syndrome to his period of milatary service, to 
include the service-connected right index finger disorder.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993); see also Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  Saying something "may" be 
true is tantamount to just as well saying it "may not" be true, 
and an award of VA benefits may not be based on resort to 
speculation or remote possibility.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  There are indeed a line of precedent cases 
discussing the lesser probative value of opinions like this that 
are equivocal, in various contexts, which essentially state that 
it is possible that what posited is true.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); and Winsett v. West, 11 Vet. App. 420, 424 (1998).



Having said all of that, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology.  Cf. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of 
cautious language does not always express inconclusiveness in a 
doctor's opinion.  Rather, the opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. App. 
336, 338 (1997).

A more recent precedent case also admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage to service, without resorting to mere 
speculation, as cause for denying the Veteran's claims.  See 
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the 
Court noted it was unclear whether the examiners were unable to 
provide this requested definitive medical comment on etiology 
because they actually were unable to since the limits of medical 
knowledge had been exhausted or, instead, for example, needed 
further information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.  The Court in Jones acknowledged there are 
instances where a definitive opinion cannot be provided because 
required information is missing or can no longer be obtained or 
current medical knowledge yields multiple possible etiologies 
with none more likely than not the cause of the claimed 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
(noting the Board need not obtain further medical evidence where 
the medical evidence "indicates that determining the cause is 
speculative").  The Court in Jones held, however, that in order 
to rely upon a statement that an opinion cannot be provided 
without resort to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the basis 
for the opinion must be provided by the examiner or apparent upon 
a review of the record.

Here, there is no suggestion this nurse practitioner would 
provide more definitive comment if given additional opportunity 
or that her consideration of additional evidence would add more 
to her opinion.  And the VA compensation examiners that concluded 
unfavorably, especially the more recent examiner, discussed the 
medical rationale for why he does not believe there is any such 
correlation between this current disability and the injury in 
service.

Consequently, the Board places greater probative value on the 
October 2004 VA opinion that concludes the Veteran's right carpal 
tunnel syndrome is unrelated to his service-connected right index 
finger disability, stemming from the injury in service.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).  This opinion, combined with the fact that 
right carpal tunnel syndrome was not diagnosed until 
approximately ten years after service, is more than sufficient 
evidence to deny the Veteran's claim.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement of 
an adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at his December 2009 hearing in which he claimed that 
he has experienced radiating pain and numbness from his service-
connected right index finger to his right wrist and arm since 
service.  However, the Board finds that these assertions are not 
credible given the fact that numerous examinations prior to 2001 
did not confirm the presence of carpal tunnel syndrome, or any 
other neurological disorder involving his right arm.  

The Board acknowledges the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., experiencing pain and numbness in his right 
wrist and arm since service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered, and 
that competent lay evidence can be sufficient in and of itself.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
In Jandreau, 492 F. 3d. at 1377, the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Veteran is competent to report that he has 
experienced pain in his right wrist and arm since service, the 
Board must still weigh his lay statements against the medical 
evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  In 
making this credibility determination, the Board does not find 
the Veteran's statements concerning the etiology of his carpal 
tunnel syndrome, since this condition was not diagnosed until 
approximately ten years after service, thereby contradicting his 
testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that 
the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

The Board thus concludes that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for right carpal tunnel syndrome and a right arm 
condition.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal is 
denied.



VII.  Entitlement to a Temporary Total 
Rating for a Period of Convalescence 
Following Right Carpal Tunnel Surgery On 
December 3, 2001  

A total disability rating will be assigned when it is established 
by report at hospital discharge or outpatient release that 
treatment of a service-connected disability resulted in surgery 
necessitating at least one month of convalescence; surgery with 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2010).

In this case, the Veteran had surgery for a right carpel tunnel 
release on December 3, 2001, and has requested a temporary total 
disability rating for a period of convalescence following that 
procedure.  But because service connection has not been 
established for his right carpal tunnel syndrome, the reason for 
that surgery, there necessarily is no basis to assign any such 
total rating under § 4.30, even if he had to convalesce following 
that surgery as he is alleging.  He does not meet this essential 
legal requirement of this regulation since his surgery was not 
for a 
service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (noting that when the law is dispositive of the 
claim, then the claim must, as a matter of law, be denied because 
of the absence of legal merit or lack of entitlement under the 
law).  Accordingly, the appeal is denied. 

VIII.  Entitlement to Increased Disability Ratings for 
Postoperative Residuals of Reconstructive Surgery for 
an Anterior Cruciate Ligament Tear of the Left Knee 
with Arthritis

The Veteran's STRs show he injured his left knee while playing 
basketball in service.  In August 1991 he consequently underwent 
reconstruction of the anterior cruciate ligament (ACL) of this 
knee.  Later, after his separation from active duty, he filed a 
claim for service connection for this left knee disability.  


A VA examination performed in September 1993 revealed 
radiographic evidence of degenerative joint disease (i.e., 
arthritis) of the left knee.  Consequently, in a March 1994 
rating decision the RO granted service connection for 
degenerative joint disease of the left knee, status post 
reconstructive surgery, and assigned a 20 percent rating based on 
moderate subluxation and lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.

In March 2001 the Veteran filed a claim for increased 
compensation benefits.  The RO initially denied the claim in a 
March 2002 rating decision.  In August 2008, during the course of 
this appeal, the RO assigned a separate 10 percent rating for 
limitation of flexion of the left knee, but only effective from 
May 15, 2008.  See 38 C.F.R. § 4.71a, DC 5260.  It appears the RO 
continued the original 20 percent rating, but explained that it 
was now based on limitation of extension rather than subluxation 
and lateral instability.  See 38 C.F.R. § 4.71a, DC 5261.  The 
authority for assigning separate ratings for limitation of 
flexion and extension of the same knee comes from an opinion of 
VA's General Counsel.  See VAOPGCPREC 9-2004 (September 17, 
2004).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where entitlement to compensation already has been established, 
and an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.

However, staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

In the present case, the RO initially rated the Veteran's left 
knee disability under DC 5257.  Under this code provision, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; moderate 
impairment of the knee warrants a 20 percent evaluation; and 
severe impairment of the knee warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, DC 5257.

The Veteran's left knee disability additionally involves 
arthritis, however.  This is significant because when a knee 
disability involves both instability and arthritis, separate 
ratings may be assigned under DCs 5003 and 5257.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  And arthritis is rated on the 
basis of limitation of motion under the appropriate DCs for the 
specific joint or joints involved - which, here, as mentioned 
are DC 5260 for limitation of knee/leg flexion and DC 5261 for 
limitation of knee/leg extension.  See 38 C.F.R. § 4.71a, DC 
5003.

The General Counsel clarified in VAOPGCPREC 9-98 (August 14, 
1998) that, for a knee disability rated under DC 5257 to warrant 
a separate rating for arthritis based on X- ray findings and 
limitation of motion, limitation of motion under DC 5260 or DC 
5261 need not be compensable but must at least meet the criteria 
for a zero-percent rating.  VA's General Counsel further 
explained that, if a Veteran has a disability rating under DC 
5257 for instability of the knee, a separate rating for arthritis 
could also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.

According to DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a zero 
percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

According to DC 5261, extension limited to 45 degrees warrants a 
50 percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; extension limited to 5 degrees warrants a zero 
percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5261.

As a point of comparison, VA regulation defines normal range of 
motion for the knee as from 0 degrees of extension to 140 degrees 
of flexion.  See 38 C.F.R. § 4.71, Plate I.

Applying the above criteria to the facts of this case for the 
entire period at issue, the Board finds that the following staged 
ratings are appropriate for the Veteran's left knee disability.  
First, a 20 percent rating is warranted for the entire period at 
issue based on moderate instability of the knee under DC 5257.  
Second, a separate 10 percent rating is warranted based on X-ray 
evidence of arthritis and painful motion under DC 5003 for the 
entire period since his claim for increase was filed in March 
2001.  However, this separate rating for arthritis shall be 
increased to 20 percent effective April 7, 2009, since a VA 
examination on that date showed extension of the knee limited to 
15 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that the initial 20 percent rating assigned for 
the Veteran's left knee disability in the March 1994 rating 
decision was based on moderate subluxation and lateral 
instability.  After reviewing the evidence of record, the Board 
finds that this 20 percent rating for instability shall remain in 
effect.  

In reaching this decision, the most compelling evidence includes 
the Veteran's own statements that his left knee is unstable and 
gives way, which has caused numerous falls.  The Veteran's 
complaints have also been objectively confirmed by VA examiners.  
When initially examined by VA in November 2001, the Veteran 
reported that his left knee had given way approximately eight 
times in the last year.  Unfortunately, the VA examiner did not 
perform any tests to determine the level of instability of the 
left knee joint.  However, testing during an October 2004 VA 
examination revealed moderate instability of the left knee joint.  
These tests included draw sign and a Lachman's test.  The record 
also shows that the Veteran reinjured his left knee at work in 
July 2005 when his left leg caught a computer cord and twisted.  
Although it is unclear, this injury may have been due to 
instability of the Veteran's left knee joint.  As a result, the 
Veteran underwent a partial medial meniscectomy on his left knee 
on December 21, 2005.  Finally, the April 2009 VA examination 
also found objective evidence of laxity, which the examiner 
characterized as only mild.  

Based on these finding, there is no doubt that the Veteran's left 
knee disability has been manifested by some degree of instability 
since filing his claim for increase, although it is not entirely 
clear whether it should be characterized as mild or moderate in 
degree.  In other words, the evidence is about evenly balance 
concerning the issue of whether his left knee instability is 
slight or moderate.  In these situations, the Veteran is given 
the benefit of the doubt.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's instability of the left 
knee should be considered moderate, for which a 20 percent rating 
is warranted.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue).  In sum, 
the Board finds that a 20 percent rating is warranted for the 
Veteran's left knee disability based on moderate limitation of 
motion under DC 5257, for the entire period at issue. 



The Board also finds that a separate 10 percent rating is 
warranted due to arthritis and painful motion for the entire 
period at issue until April 7, 2009, at which time this separate 
rating should be increased to 20 percent.  For the period prior 
to April 7, 2009, range-of-motion testing was performed and 
documented in degrees on three occasions.  The October 2004 VA 
examination report notes that his left knee demonstrated motion 
from zero degrees of extension to 80 degrees of flexion.  A May 
2000 report from a private physician, J.S., M.D., notes that his 
left knee demonstrated 5 degrees of extension to 100 degrees of 
flexion.  And lastly, a June 2006 VA treatment record notes that 
his left knee demonstrated motion from zero degree of extension 
to 130 degree of flexion.  In addition, although not documented 
in degrees, the November 2001 VA examination report notes that 
his left knee demonstrated normal motion.  

These findings do not even meet the criteria for a compensable 
rating under DC 5260 or 5261.  Nevertheless, a 10 percent 
disability rating is warranted based on the Veteran's complaints 
of pain as well as X-ray evidence of degenerative changes of the 
right knee.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991) (holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and entitled 
to a 10 percent rating, even though there is no actual limitation 
of motion).  Simply stated, the Veteran pain is the basis for a 
separate 10 percent rating since the date he filed his claim for 
increase.  

In light of the fact that the Veteran's left knee has 
noncompensable range of motion, there is simply no basis to 
assign a disability rating higher than 10 percent prior to April 
7, 2009, even when considering factors such as functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Since the 10 percent rating has been assigned based solely on the 
Veteran's complaints of pain, a higher rating is not appropriate 
under these provisions.



Next, the Board finds that the 10 percent rating for arthritis 
should be increased to 20 percent, effective April 7, 2009, since 
a VA examination performed on that date showed a worsening of 
motion, in that his left knee demonstrated extension of 
15 degrees and flexion of 100 degrees.  Extension limited to 15 
degrees clearly warrants a 20 percent rating under DC 5261.  
Therefore, the 10 percent rating assigned for arthritis of the 
left knee shall be increased to 20 percent, effective from the 
date the increased was shown on April 7, 2009.   

The Board also finds that a rating higher than 20 percent is not 
warranted under either DC 5260 or DC 5261, even after considering 
the Veteran's complaints of pain.  The VA examiner, while finding 
extension was now limited to 15 degrees, specifically stated that 
there was no additional loss of motion after three repetitive 
movements and no objective evidence of pain on motion.  Thus, a 
disability rating higher than 20 percent is not warranted based 
on functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 204-08.  

The Board further notes that separate ratings are not warranted 
under DC 5260 and 5261 since the Veteran's left knee has 
consistently demonstrated noncompensable flexion according to DC 
5260.  See VAOPGCPREC 9-2004 (September 17, 2004).

In conclusion, the Board finds that the evidence supports a 20 
percent rating for instability of the left knee under DC 5257, 
with a separate 10 percent rating for arthritis of the left knee 
for the entire period at issue until April 7, 2009, at which time 
the separate rating for arthritis is increased to 20 percent.  
Accordingly, the appeal is granted to this extent only.



Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or to the Director of Compensation and Pension Service 
for consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and 
limitation in occupational functioning are reasonably 
contemplated by the rating schedule under the first prong of the 
analysis.  It is therefore unnecessary to reach the question of 
whether his left knee disability has caused marked interference 
with his employment.  But even assuming for the sake of argument 
that the second prong of Thun applies, there is still no evidence 
that his left knee disability has caused marked interference with 
employment - meaning above and beyond that contemplated by the 
assigned ratings.

With respect to frequent periods of hospitalization, the Board 
notes that the only hospitalization was when the Veteran 
underwent a partial medial meniscectomy on his left knee on 
December 21, 2005.  As will be discussed below, a temporary total 
rating is being assigned for a period of convalescence following 
that procedure.  Therefore, extra-schedular consideration is not 
warranted for this brief period of hospitalization.  

With respect to marked interference with employment, the Veteran 
reported that he stopped working full time as a substitute 
teacher on January 7, 2008.  However, information from the school 
district where he had worked indicates that he last worked on 
December 7, 2007, when he was terminated as a result of a 
worker's compensation claim.  Also, information from a VA medical 
center indicates that he had stopped working there as a medical 
clerk on March 16, 2007, because he had resigned.   These reports 
negate a finding that his left knee disability has markedly 
interfered with his ability to work.

The record also shows the Veteran was denied SSA benefits based 
on a finding that he was still able to move about and use his 
arms, hands, and legs in a satisfactory manner.  The Board is not 
bound by the findings of disability and/or unemployability made 
by other agencies, including SSA.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (indicating the SSA's favorable 
determination, while probative evidence to be considered in the 
claim with VA, is not dispositive or altogether binding on VA 
since the agencies have different disability determination 
requirements).  However, this finding by the SSA provides 
probative evidence against the notion his left knee disability 
results in marked interference with employment - which, again, 
means above and beyond the level of impairment contemplated by 
his schedular rating for this disability.  



According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  This is to say, the Board is not 
disputing the Veteran's left knee disability causes impairment in 
his occupational functioning.  But this alone is not tantamount 
to concluding there is marked interference with his employment.  
Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, is 
recognition that industrial capabilities are impaired.

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  See VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

IX.  Entitlement to a Temporary Total Rating 
for a Period of Convalescence Following a 
Partial Medial Meniscectomy of the Left Knee 
on December 21, 2005

The Veteran underwent surgery on his left knee for a partial 
medial meniscectomy on December 21, 2005, which required at least 
one month of convalescence.  Apparently, he had reinjured this 
knee at work in July 2005 when his left leg caught a computer 
cord and twisted.  Since service connection has been established 
for a left knee disability, the criteria for a temporary total 
rating for a period of convalescence have been met under the 
provisions of  38 C.F.R. § 4.30.

It appears the RO denied the claim because the surgery performed 
on December 21, 2005, was needed to treat the then recent work-
related injury, rather than the original service-connected 
disability.  The Board disagrees, however, that this was a 
correct interpretation of the relevant facts.  Since the 
Veteran's service-connected left knee disability was manifested 
by moderate recurrent subluxation and lateral instability at the 
time of that July 2005 injury, even accepting that the injury 
occurred on his job (rather than during his military service) is 
not sufficient reason to conclude it was unrelated to his prior 
disability.  


Rather, to the contrary, it stands to reason - especially given 
the instability in this knee as a result of his prior injury in 
service, that his service-connected left knee instability played 
a role in that work-related injury that ultimately required 
additional surgery.  Therefore, the criteria are met for a 
temporary total rating to compensate him for his recuperation 
following that surgery.  38 C.F.R. § 4.30.

X.  Dismissal of the Remaining Claims

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Veteran testified at his December 2009 
hearing that he has withdrawn his appeal concerning the following 
claims:  (i) entitlement to increased ratings for a chronic 
lumbar sprain, rated 20 percent prior to May 15, 2008, and 
40 percent since; (ii) entitlement to an effective date earlier 
than October 24, 2004, for the assignment of the 20 percent 
rating for chronic lumbar sprain; (iii) entitlement to a rating 
higher than 20 percent for degenerative joint disease of the 
cervical spine; (iv) entitlement to an effective date earlier 
than October 24, 2004, for the assignment of the 20 percent 
rating for the degenerative joint disease of the cervical spine; 
(v) entitlement to a rating higher than 30 percent for 
pseudofolliculitis barbae; (vi) entitlement to an effective date 
earlier than October 24, 2004, for the assignment of the 30 
percent rating for pseudofolliculitis barbae; (vii) entitlement 
to service connection for a right shoulder disorder; (viii) 
entitlement to service connection for chest pain, including on 
account of a heart disorder; (ix) entitlement to service 
connection for a bilateral foot disorder, including pes planus; 
(x) entitlement to a compensable rating for status postoperative 
dislocation of the right index finger; (xi) entitlement to an 
effective date earlier than February 8, 2000, for the grant of 
service connection for status postoperative dislocation of the 
right index finger.  

Hence, there remain no allegations of errors of fact or law for 
appellate consideration concerning these several claims.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of these claims and they are dismissed.


ORDER

Service connection for tinea pedis and onychomycosis is granted.

The petition to reopen the claim for service connection for a 
right knee disorder, claimed as secondary to a service-connected 
left knee disability, is granted subject to the further 
development of this claim on remand.

Service connection for a muscle condition involving the left leg, 
claimed as secondary to the service-connected left knee 
disability, is denied.

Service connection for right carpal tunnel syndrome and a right 
arm condition, claimed as secondary to the service-connected 
right index finger disorder, is denied.

Entitlement to a temporary total rating for a period of 
convalescence following right carpal tunnel surgery on December 
3, 2001, is denied.   

Prior to April 7, 2009, a 20 percent rating for moderate 
instability and a separate 10 percent rating for painful motion 
have been met for postoperative residuals of reconstructive 
surgery for an anterior cruciate ligament tear of the left knee 
with arthritis.

Since April 7, 2009, the 20 percent rating for moderate 
instability is continued, but the separate 10 percent rating for 
arthritis is increased to 20 percent based on limitation of 
extension due to postoperative residuals of reconstructive 
surgery for an anterior cruciate ligament tear of the left knee 
with arthritis.

A temporary total rating is granted for a period of convalescence 
following a partial medial meniscectomy of the left knee on 
December 21, 2005, subject to the laws and regulations governing 
the payment of VA compensation.

The following claims are dismissed:  (i) entitlement to increased 
ratings for a chronic lumbar sprain, rated 20 percent prior to 
May 15, 2008, and 40 percent since; (ii) entitlement to an 
effective date earlier than October 24, 2004, for the assignment 
of the 20 percent rating for chronic lumbar sprain; (iii) 
entitlement to a disability rating higher than 20 percent for 
degenerative joint disease of the cervical spine; (iv) 
entitlement to an effective date earlier than October 24, 2004, 
for the assignment of the 20 percent rating for degenerative 
joint disease of the cervical spine; (v) entitlement to a 
disability rating higher than 30 percent for pseudofolliculitis 
barbae; (vi) entitlement to an effective date earlier than 
October 24, 2004, for the assignment of the 30 percent rating for 
pseudofolliculitis barbae; (vii) entitlement to service 
connection for a right shoulder disorder; (viii) entitlement to 
service connection for a chest pain, to include a heart disorder; 
(ix) entitlement to service connection for a bilateral foot 
disorder, to include pes planus; (x) entitlement to a compensable 
rating for status postoperative dislocation of the right index 
finger; (xi) entitlement to an effective date earlier than 
February 8, 2000, for the grant of service connection for status 
postoperative dislocation of the right index finger.


REMAND


The Board finds that additional medical evidence is needed before 
it can properly adjudicate the Veteran's claims for service 
connection for hypertension and a right knee disorder, both 
claimed as secondary to service-connected disabilities, as well 
as his claim for a TDIU.

The record shows the Veteran developed hypertension many years 
after service.  However, he claims this condition developed due 
to pain from his service-connected orthopedic disabilities 
involving his left knee, lower back, and cervical spine.  In 
support of his claim, a December 2009 opinion from a VA 
nurse practitioner states that pain from the Veteran's back, 
neck, and left knee could have caused him to become hypertensive.  
Thus, there is medical evidence tending to support this claim.

The problems with this opinion, however, are that there is no 
supporting rationale, there is no indication the nurse 
practitioner reviewed the pertinent medical history, and the 
phrase "could have caused" is too speculative to grant the 
claim.  See Nieves, Warren v. Brown, Sklar, and Bloom, all supra.  
Nevertheless, this opinion is sufficient to trigger VA's duty to 
obtain a medical nexus opinion on the question of whether the 
Veteran's hypertension was caused or aggravated by pain from his 
service-connected disabilities involving his left knee, low back, 
and cervical spine.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Next, the Veteran claims that his right knee disability was 
caused or aggravated by an altered gait due to his service-
connected left knee disability.  38 C.F.R. § 3.310.  In her 
December 2009 opinion, the VA nurse practitioner indicated that 
it is likely the Veteran's right knee condition is secondary to 
his left knee disability.  Again, however, there is no indication 
that she had reviewed the pertinent medical history.  Thus, her 
opinion is insufficient to grant the claim on a secondary basis, 
but it is sufficient to trigger VA's duty to obtain a medical 
opinion on the question of whether the Veteran's right knee 
disability was caused or aggravated by his 
service-connected left knee disability.  Id.

A VA examination is also required prior to adjudicating the 
remaining TDIU claim because it is unclear whether the Veteran is 
unable to secure and maintain substantially gainful employment 
(physical or sedentary) in light of his several service-connected 
disabilities.  These disabilities include:  (i) chronic lumbar 
strain, rated 20 percent prior to May 15, 2008, and 40 percent 
since; (ii) pseudofolliculitis barbae, rated 30 percent; (iii) a 
left knee disability, rated 20 percent for instability and 10 
percent for arthritis prior to April 7, 2009; and 20 percent for 
instability and 20 percent for arthritis since; (iv) degenerative 
joint disease of the cervical spine, rated 20 percent; and (v) 
dislocation of the right index finger, rated noncompensably 
disabling.  He has had a combined 80 percent rating 
effectively since May 2008.  He therefore meets the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU - that is, without having to resort to 
the extra-schedular provisions of § 4.16(b).

A VA examination and opinion therefore are needed to address his 
potential entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994) (indicating the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal); 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (the Board 
may not offer its own opinion regarding whether the Veteran can 
perform work based on his current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within).

The TDIU claim is inextricably intertwined with the claims for 
service connection for hypertension and a right knee disability, 
since any grant of service connection for either disability may 
have an influence on his TDIU claim.  See 38 C.F.R. § 4.16(a).  
Therefore, his TDIU claim also must be remanded for 
readjudication after completion of the additional development 
concerning his claims for service connection for hypertension and 
a right knee disorder.  This temporary deferral of consideration 
of the TDIU claim is aside from the fact, as mentioned, that a 
medical opinion is needed in any event to assist in determining 
whether his service-connected disabilities preclude all forms of 
substantially gainful employment given his level of education and 
prior work experience and training, etc.  See Beaty v. Brown, 6 
Vet. App. 532 (1994); Friscia, 7 Vet. App. at 297; and Ferraro, 1 
Vet. App. at 331-32.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
his hypertension.  All indicated tests and 
studies are to be performed.  The claims file 
must be made available to the examiner for 
review of the pertinent medical and other 
history.  Based on a physical examination and 
a comprehensive review of the claims file, 
the examiner is asked to indicate the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's hypertension is 
proximately due to, the result of, or 
chronically aggravated by pain caused by his 
service-connected left knee, low back, and/or 
cervical spine disabilities.  The examiner 
must discuss the rationale of the opinion, 
whether favorable or unfavorable.

2.  Also schedule the Veteran for an 
appropriate VA examination to determine the 
etiology of his right knee disability.  All 
indicated tests and studies are to be 
performed.  The claims file must be made 
available to the examiner for review of the 
pertinent medical and other history.  Based 
on a physical examination and a comprehensive 
review of the claims file, the examiner is 
asked to indicate the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's right knee disability 
is proximately due to, the result of, or 
chronically aggravated by his service-
connected left knee disability, in particular 
from having to alter his gait and stance.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



3.  As well, schedule the Veteran for any 
additional VA examination(s) needed to 
determine the effect of his service-connected 
disabilities on his employability.   
The claims file must be made available to and 
reviewed by the examiner(s) for the pertinent 
medical and occupational history.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner(s) must offer an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran is unable to obtain 
or maintain substantially gainful employment 
solely as a result of the combination of his 
service-connected disabilities, which at the 
time of this remand are:  (i) chronic lumbar 
strain, (ii) pseudofolliculitis barbae, (iii) 
a left knee disability involving both 
arthritis and instability, (iv) degenerative 
joint disease of the cervical spine, and (v) 
dislocation of the right index finger.  
(Hypertension and a right knee 
disability may or may not be added to 
this list, depending on the 
readjudication of these claims by the 
RO/AMC and the determination of whether 
they, too, are service-connected 
disabilities).

In making this determination, the examiners 
must consider the Veteran's level of 
education, experience, and occupational 
background and training in determining 
whether he is unable to secure or maintain 
substantially gainful employment in light of 
his service-connected disabilities (standing 
alone).

The examination report(s) must include 
discussion of the rationale for all opinions 
and conclusions expressed.

4.  Then readjudicate these claims in light 
of the additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


